Exhibit 10.13
AMENDMENT NO. 1 TO THE
TESORO CORPORATION
RESTORATION RETIREMENT PLAN
     Pursuant to the authority of the undersigned, and the provisions of
Section 7.6 thereof, the Tesoro Corporation Restoration Retirement Plan (the
“Plan”) is hereby amended in the following respects only, effective as of
January 1, 2010, except as otherwise stated herein:
     Article III, Section 3.1, is hereby amended in its entirety to read as
follows:
     “3.1 Distribution Dates.
     Except in the event of death, the Participant’s Restoration Retirement
Benefit shall be calculated as of the first day of the month next following the
month of the Participant’s Retirement and shall commence on the first day of the
seventh (7th) calendar month beginning after the Participant’s Retirement.
Benefits will continue to be paid on the first day of each succeeding month. The
last payment will be on the first day of the month in which the retired
Participant dies unless another form of payment is elected in accordance with
Section 3.2. The first payment shall include all amounts that would otherwise
have been paid during the period commencing on the first day of the month next
following the month of the Participant’s Retirement and ending on such payment
date. In the event a Participant’s Separation from Service shall occur prior to
Retirement and such Participant has a vested interest in his Restoration
Retirement Benefit, distribution of such Participant’s Restoration Retirement
Benefit shall commence on the first day of the month next following the
Participant’s earliest retirement commencement date under the Retirement Plan
(but not considering early commencement for a lump sum distribution); provided,
however, that if such date is not at least six (6) months after the
Participant’s Separation of Service, distribution shall be delayed until the
first day after the end of the six (6)-month period following the Participant’s
Separation from Service. Benefits will continue to be paid on the first day of
each succeeding month. The last payment will be on the first day of the month in
which the Participant dies unless another form of payment is elected in
accordance with Section 3.2. The first payment will include all amounts that
would otherwise have been paid during the period commencing on the first day of
the month next following the month of the Participant’s Retirement or, if
applicable, earliest retirement commencement date (each of such dates referred
to below as the “Determination Date”) and ending on such payment date, together
with interest, which shall be calculated as of the Determination Date by using
the interest rate set forth in Section 3.2 for purposes of determining the
present value of a lump sum payment.”

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 1 to the Tesoro Corporation
Restoration Retirement Plan, the undersigned has caused these presents to be
duly executed in the name and on behalf of Tesoro Corporation this 24th day of
February, 2010.

              TESORO CORPORATION
 
       
 
  By:   (-s- Susan A. Lerette) [d71156d7115604.gif]
 
       
 
       
 
  Name:   Susan A. Lerette
 
       
 
       
 
  Title:   SVP, Administration
 
       

2